Citation Nr: 0935179	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  96-18 763	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, inclusive of posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
October 1993 to March 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1995 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) - which continued the denial of the 
Veteran's heart disorder claim and also denied his claim for 
an acquired psychiatric disorder.  The RO in Seattle, 
Washington, subsequently acquired jurisdiction over the case.  
The RO apparently adjudicated the heart disorder claim on the 
full merits, i.e., on a de novo basis, as no mention was made 
of new and material evidence to reopen this claim - which 
previously had been denied in a June 1994 rating decision.  
That prior denial, when not appealed, became final and 
binding on the Veteran based on the evidence then of record.  
So, as mentioned, there must be new and material evidence to 
reopen this claim before reajudicating it on the full merits.  
See 38 C.F.R. § 3.156 (2008).  Furthermore, the Board must 
make this threshold preliminary determination, even if the RO 
neglected to, because this affects the Board's jurisdiction 
to adjudicate the merits of the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In July 2003, March 2006 and January 2007, the Board remanded 
the Veteran's claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration, including scheduling him for a hearing at the 
RO before a Member (Veterans Law Judge) of the Board.  The 
Veteran had his travel Board hearing in August 2006.  During 
the hearing, the representative clarified that the claim for 
an acquired psychiatric disorder is inclusive of PTSD.  See 
Clemons v. Shinseki, 23 Vet App 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

And this was one of the reasons the Board remanded this claim 
most recently in January 1997, for the special development 
discussed in 38 C.F.R. § 3.304(f)(3), inasmuch as this claim 
is predicated on being assaulted while in the military.

The other remand development included providing additional 
notice to comply with Kent v. Nicholson, 20 Vet. App. 1 
(2006), in terms of apprising the Veteran of the specific 
reasons his claim for a heart disorder was previously denied, 
obtaining additional relevant medical treatment records, 
having him examined for an opinion concerning the etiology of 
his psychiatric disorder and, when readjudicating this claim, 
considering a precedent opinion of VA's General Counsel 
(VAOPGCPREC 3-2003 (July 16, 2003)).


FINDINGS OF FACT

1.  A June 1994 rating decision denied the Veteran's claim 
for service connection for a heart condition.

2.  The additional evidence received since that June 1994 
rating decision denying the claim for service connection for 
a heart condition, in particular, is cumulative or redundant 
of evidence already considered in that decision or does not 
relate to an unestablished fact necessary to substantiate 
this claim or raise a reasonable possibility of 
substantiating this claim.

3.  The Veteran's psychiatric disorder did not manifest in 
service and has not been linked by competent medical evidence 
to his service, including to a personal assault.




CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service 
connection for a heart condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted since 
that rating decision to reopen this previously denied and 
unappealed claim for service connection.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

3.  An acquired psychiatric disorder, inclusive of PTSD, was 
not incurred in or aggravated by the Veteran's military 
service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act (VCAA) in November 2000.  
Under the VCAA, VA has enhanced duties to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit being sought.  To 
satisfy this requirement, VA adjudicators are required to 
look at the bases of the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, for whatever reason it was not (because the VCAA 
did not yet exist), or the notice provided was inadequate, 
this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2003, September 2006, and February 2007.  The letters 
informed him of the evidence required to reopen his 
previously denied, unappealed, claim for service connection 
and apprised him of the evidence required to establish his 
underlying entitlement to service connection and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The September 2006 letter also complied with 
Dingess, as it apprised him of the downstream disability 
rating and effective date elements of his claims.  And 
although the notices were sent after the initial adjudication 
of the claims in November 1995 - again, because the VCAA did 
not exist until November 2000 - the Veteran was nonetheless 
given the opportunity to submit any additional evidence he 
may have prior to his claims being readjudicated in the 
February 2009 SSOC.  So his claims have been reconsidered 
since providing all required VCAA notice to, in turn, in 
effect cure, remedy or rectify the timing error in the 
provision of the notice.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his 
service treatment records (STRs), VA treatment records, and 
records concerning evaluation and treatment he has received 
from private doctors.  There is no indication of any 
outstanding records pertaining to his claims.  



As already has been alluded to, if, as here, a claim at issue 
has been previously considered - and denied, and the Veteran 
did not timely appeal the decision, he is required to present 
new and material evidence to reopen the claim under 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 before the Board's 
duty to assist is triggered and the Board may proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  And despite his and his 
representative's contentions to the contrary, since, as will 
be explained, the Board is denying the petition to reopen the 
claim for service connection for a heart disorder, absent the 
required new and material evidence, there is no obligation to 
schedule the Veteran for a VA compensation examination 
concerning this claim unless and until he first satisfies 
this threshold preliminary evidentiary burden.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court concerning this claim.

Concerning his other claim, the Veteran has had VA 
compensation examinations in August 1995 and September 2008 
to determine whether his psychiatric disorder is attributable 
to his military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist in the development of 
this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

II.	Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for a Heart Disorder

The Veteran claims that during basic training he experienced 
chest pains, that an EKG showed an abnormal result, and that 
he was subsequently discharged from service as a consequence.  
He filed a claim for service connection for a heart condition 
in April 1994, rather immediately after his discharge from 
service in March 1994, and his claim was denied in June 1994.  
He is attempting to reopen this previously denied, unappealed 
claim.  But for the reasons and bases discussed below, the 
Board finds that new and material evidence has not been 
submitted, so his petition to reopen this claim must be 
denied.

The June 1994 decision denied the claim for service 
connection for a heart disorder because, although seen during 
service for an incomplete right bundle branch block and 
complaints of chest pain, sometimes even at rest but worse 
with exertion (which reportedly had been present prior to 
service), there was no then current diagnosis of a heart or 
cardiac condition because the Veteran had failed to report 
for his VA compensation examination in connection with his 
claim for service connection.  In his April 1994 claim 
application (VA Form 21-526), he had alleged to have 
sustained a myocardial infarction (i.e., heart attack) while 
in service, but the evidence presented did not bear this out 
- as there was no diagnosis of myocardial infarction or of 
particular pathology for which service connection could be 
granted without further clinical evaluation and workup.

The Veteran did not appeal that June 1994 decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new 
and material evidence has been submitted since the June 1994 
rating decision that previously considered and denied this 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  This initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying 
merits.  If there is no new and material evidence, that is 
where the analysis ends, and what the RO may have determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239 (1993); and 
VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for a heart disorder is the evidence 
that has been added to the record since the final and binding 
June 1994 rating decision.  And considering the basis of that 
denial, new and material evidence must suggest he has a 
current diagnosis of a heart disorder and that this disorder 
was incurred during or aggravated by his military service.  

Since the June 1994 rating decision, to try and reopen his 
claim, the Veteran has submitted treatment records from 
Cumberland Valley Health, Carlisle Hospital, Chambersburg 
Hospital, Social Security Administration (SSA) records, and 
the reports of two VA examinations in March 1995 and October 
2003.  On the one hand, this medical evidence is "new" in 
that it did not exist at the time of the June 1994 rating 
decision and, therefore, was not considered and could not 
possibly have been.  This additional medical evidence is not, 
however, "material" to the determinative issue of whether 
there is a heart disorder that was incurred in or aggravated 
by the Veteran's military service.  

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding June 1994 
rating decision was the lack of a then current diagnosis of a 
chronic heart condition/disease or a medical nexus opinion 
suggesting this condition, if existing, was attributable to 
his military service either in the way of a pre-existing 
condition that had been permanently aggravated by his service 
or, if not a 
pre-existing condition, one that had initially manifested 
during his service.  Therefore, because his newly-submitted 
evidence does not contain a current diagnosis of a heart 
condition or a medical opinion supportive of his claim 
insofar as relating this condition to his military service, 
this additional medical evidence does not provide the 
unestablished facts necessary to substantiate his claim.  

The only potentially relevant diagnosis is cardiac neurosis 
from the March 1995 VA examination, which literally means the 
Veteran was anxious that something was wrong with his heart.  
Although the examiner listed this condition in the diagnosis 
section of his evaluation report, cardiac neurosis is not a 
heart condition, per se, instead more concerns the Veteran's 
other claim for a psychiatric disorder, also at issue in this 
appeal.  See 38 C.F.R. § 4.125(a) (2008).

Additionally, the Veteran's and his father's personal 
statements in this regard are not material within the meaning 
of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that a layman is not competent to 
offer a diagnosis and medical opinion regarding causation, 
and that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."  Also, to 
the extent the Veteran is merely reiterating arguments he 
made prior to the RO previously denying this claim in June 
1994, this is not new evidence.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Hence, none of the additional evidence received since the 
RO's June 1994 rating decision is both new and material to 
the claim as defined by VA regulation.  See 38 C.F.R. § 
3.156.  Therefore, the decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



III.	Service Connection for an Acquired Psychiatric 
Disorder, Inclusive of PTSD

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases like psychoses will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of this presumption, "psychosis" includes 
the following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See also 71 Fed. Reg. 42,758-60 (July 28, 2006).

Here, the Veteran has been diagnosed with several psychiatric 
disorders over the years - including bipolar disorder with 
visual and auditory hallucinations, depressive disorder, 
panic disorder with agoraphobia, intermittent explosive 
disorder, and on one occasion chronic PTSD.  His earliest 
diagnoses were impulse control disorder and depressive 
disorder in May 1996, over two years after leaving service, 
so even if these diagnoses included any form of psychosis, 
which they do not, they are still outside of the one-year 
window for presumptive service connection.  Additionally, as 
the STRs show no complaints, treatment or diagnosis of a 
psychiatric condition (or, for example, suggest the Veteran's 
complaints of chest pain were functional or somatic in 
nature, i.e., anxiety related, these records provide evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145, 147 
(1996).  And the more than two-year lapse between leaving 
service and the first manifestation or diagnosis of a 
psychiatric disorder argues against continuous symptomalogy 
of the disorder.  See 38 C.F.R. § 3.303(b); see also Voerth 
v. West, 13 Vet. App. 117 (1999)

The Veteran had two VA psychiatric evaluations, one in August 
1995 and another in September 2008.  The August 1995 VA 
examination determined he had an antisocial personality 
disorder and borderline personality disorder with mood 
instability and anxious features.  The September 2008 VA 
examination diagnosed chronic, severe PTSD (but based on 
childhood abuse), bipolar disorder with past history of 
auditory and visual hallucinations, alcohol and polysubstance 
abuse in reported remission, and antisocial personality 
disorder.

With regards to the diagnosis of PTSD at his most recent VA 
psychiatric evaluation in September 2008, service connection 
for PTSD requires:  [1] a current medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

There is a lesser burden of proof for the Veteran, as the 
pleading party, if the claim for PTSD is predicated on a 
traumatic event ("stressor") occurring in combat 
versus noncombat.  38 C.F.R. § 3.304(f)(1); Cohen v. Brown, 
10 Vet. App. 128 (1997).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

There also are special development procedures for claims for 
PTSD that are predicated, instead, on a personal assault.  
See 38 C.F.R. § 3.304(f)(3).



In cases specifically involving claimed personal assault, the 
existence of a stressor in service does not have to be proven 
by the "preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See 
also Patton v. West, 12 Vet. App. 272, 279-280 (1999).  
Furthermore, the Court clarified in YR and Patton that the 
general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996), that after-the-fact medical nexus evidence 
cannot establish the occurrence of the claimed in-service 
stressor, does not apply to claims for PTSD based on personal 
assault.

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Patton, 12 Vet. App. at 277.

As provided by 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

As recently reiterated by the Court in Bradford v. Nicholson, 
20 Vet App 200 (2006), § 3.304(f)(3) provides "unequivocally" 
that "VA will not deny a [PTSD] claim that is based on in-
service personal assault" without first providing this 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C. § 7104.  The Board must also 
address all issues that are reasonably raised by the 
appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see 
also Jones v. Principi, 3 Vet. App. 396, 399 (1992).

Here, keep in mind the Board remanded this case in January 
2007 for this special additional development.  And although 
the September 2008 VA psychological evaluation report shows 
the Veteran received the required diagnosis of PTSD, 
this diagnosis was based on his childhood abuse and an 
assault since service, not on anything that had occurred to 
him while he was in the military.  Therefore, as there is no 
opinion in the report of this evaluation linking his PTSD 
diagnosis to any in-service stressor, there is no basis for 
granting service connection since his PTSD has been 
attributed to factors unrelated to his military service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In addition to the August 1995 VA examination, the Veteran's 
was also diagnosed with a personality disorder four months 
earlier in May 1995.  He has consistently been diagnosed with 
some form of personality disorder at every evaluation since, 
including personality disorder with antisocial and borderline 
features, antisocial personality disorder, borderline 
personality disorder, mixed personality disorder, paranoid 
personality disorder, schizoid personality disorder, 
antisocial traits, and narcissistic traits.  

Personality disorders generally cannot be service-connected 
as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2008).  

In the field of mental disorders, personality 
disorders which are characterized by developmental 
defects or pathological trends in the personality 
structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown 
to have existed prior to service with the same 
manifestations during service, which were basis of 
the service diagnosis, will be accepted as showing 
preservice origin.  Congenital or development 
defects, refractive error of the eye, personality 
disorders and mental deficiency as such are not 
diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) 
(2008).

As such, there is no evidence that the Veteran has or can 
submit which will permit service connection for this 
condition.

The Veteran's condition is further complicated by diagnoses 
of alcohol dependence.  His STRs indicate he reported 
drinking three 6-packs of beer per day prior to service.  
During his September 2008 VA examination, he acknowledged 
drinking nightly during basic training.  He also said that he 
was admitted to an inpatient alcohol and drug rehabilitation 
program in April 1994, about seven weeks after his discharge 
from service was finalized.  At that time, he reported 
alcohol use since age 13 and marijuana use since age 18 with 
daily use of both substances.  Alcohol dependence or 
psychoses caused by alcohol use are generally not 
disabilities for which service connection is available.  The 
controlling precedential authority makes clear that direct 
service connection may not be granted for a disability that 
arises from a Veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id., at 1376.  In conjunction with 38 U.S.C.A. § 
105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that § 1110 does, however, allow 
for alcohol abuse disability under one circumstance, when the 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id., at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id., 1377-78.

In other words, the Allen Court determined that the language 
of § 1110 reflects a Congressional intent that the cause of 
the alcohol-related disability determine whether the alcohol-
related disability may be compensated under the statute, 
and that there are two mutually exclusive categories of 
causation:  either the alcohol-related disability is due to 
voluntary abuse of alcohol and therefore noncompensable or it 
is due to a service-connected condition in which case the 
alcohol abuse is involuntary and the disability is 
compensable.  Id., at 1376-77.

Here, although the Veteran claims that the severity of his 
drug and alcohol abuse increased after service, there is no 
basis to assume that his drug and alcohol abuse was anything 
other than voluntary.  

The Veteran has submitted two medical opinions in support of 
his claim.  A statement from J.L.D., PhD., R.N., states that 
she treated the Veteran from June 14, 1995 to July 1995, from 
his release from jail to his subsequent car theft and 
elopement to the West Coast.  She said she diagnosed the 
Veteran with a personality disorder.  She attributed his 
problems to a highly dysfunctional family and suspected 
molestation as a child.  This statement, while it speaks to 
the Veteran's mental health approximately 15 months after 
discharge from service, does not diagnose him with a 
psychiatric disability (other than a personality disorder, 
which, as mentioned, generally cannot be service connected as 
a matter of express VA regulation) or connect that disability 
to his military service.  Therefore, this statement has 
little-to-no probative value in substantiating his claim of 
having a psychiatric disorder related to his military 
service.

A second medical opinion from J.F.D., M.D., attempts to 
establish that the Veteran's psychiatric disorder (though not 
initially incurred in service) was nonetheless aggravated by 
his service.  This doctor attempts to build upon Nurse 
J.L.D.'s assessment of childhood causes of the Veteran's 
psychiatric difficulties, in terms of their inception.  He 
stated the Veteran's impulse control, major depression and 
bipolar disorders were probably exacerbated by his 7 months 
of military service.  This statement,  however, includes a 
factual inaccuracy that the Veteran's service was 7 months 
when his DD Form 214 shows instead just 4 months and 20 days 
of service, and that his appeal to the Army for 
reclassification of his discharge only characterized 3 months 
and 8 days as total active duty service.  This is 
particularly notable because the Veteran did not complete 
basic training.  In the months following basic training, a 
soldier may go on to advanced training or even be deployed 
over seas.  To the extent Dr. J.F.D. is basing his opinion on 
the Veteran having completed basic training and having gone 
on to assume regular military duties, the opinion is 
predicated on incorrect information.



In evaluating Dr. J.F.D.'s proposition that the Veteran's 
condition pre-existed service, the Board must look at the 
regulations regarding establishing aggravation of a pre-
existing condition.  Every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service - except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  See 38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).  The presumption of soundness attaches 
only where there has been an induction examination during 
which the disability about which the Veteran later complains 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  

If a pre-existing condition was not shown on enlistment, VA 
has to show by clear and unmistakable evidence both that the 
condition preexisted his service and that it was not 
aggravated by his service beyond its natural progression.  
VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation applies only when 
pre-service disability increases in severity during service.  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required of a non-combat 
Veteran to establish an increase in disability).  


That is to say, mere temporary or intermittent flare-ups of a 
pre-existing injury or disease during service are 
insufficient to be considered "aggravation in service" 
unless the underlying condition, itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993; Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Also, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
held that the presumption of aggravation does not attach even 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  
It is VA's evidentiary burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).



The Veteran's STRs do not mention any psychiatric complaints 
or disability prior or during service.  However, the treating 
professionals and VA examiners seem to be in agreement that 
his psychiatric difficulties pre-existed his military service 
and originated with childhood abuse.  There is no medical 
opinion to the contrary; even the opinions supporting the 
claim favor this proposition.  So the Board finds that there 
is clear and unmistakable evidence that the Veteran's 
condition 
pre-existed his military service.  However, as to the 
question of aggravation, at the September 2008 VA 
examination, the examiner stated "there is no indication 
that while on active duty in the United States military the 
Veteran experienced any significant psychiatric symptoms 
beyond the normal progression of this then fairly established 
[PTSD] with a history of outbursts of both verbal and 
physical anger, which had significant impacted his 
relationships both in school and with family."  Since the 
examiner based his opinion on a thorough review of the 
record, the Board finds that the opinion constitutes 
compelling evidence against the claim for service connection, 
especially to the extent the claim is predicated on the 
notion of aggravation during service of a pre-existing 
condition.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

In balancing the opinions of Dr. J.F.D. and the September 
2008 VA examiner, the Board finds the VA examiner's opinion 
more probative.  The VA examiner reviewed the entire claims 
file for the pertinent medical and other history, including 
the Veteran's STRs for actual dates of service and treatment 
while in service.  Conversely, as already explained, Dr. 
J.F.D.'s opinion, in comparison, is at least partly based on 
inaccurate information concerning the actual length and 
circumstances of the Veteran's service, and was made without 
a review of his STRs and other evidence in the claims file 
that perhaps would have provided the proper factual 
foundation.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

In a precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value 
of reviewing the claims folder.  The Court holds that claims 
file review, as it pertains to obtaining an overview of the 
claimant's medical history, is not a requirement for private 
medical opinions.  The Court added, "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

This is indeed the same situation here, where one doctor has 
commented unfavorably based on a longitudinal review of the 
file - taking into account all relevant considerations, 
whereas another doctor that commented favorably based his 
opinion on an unsubstantiated, and in fact incorrect, 
history.  Therefore, for these reasons and bases, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, inclusive of PTSD.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal is denied.




ORDER

The petition to reopen the claim for service connection for a 
heart disorder is denied.

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


